           Case 2:18-cv-01202-JCM-CWH Document 39 Filed 01/03/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   MARIA VOSIKA,                                     Case No.: 2:18-cv-01202-JCM-CWH
18
                    Plaintiff,
19                                       STIPULATION AND ORDER
     vs.
20                                       DISMISSING ACTION WITH
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO ALL REMAINING
21
     INC.; TRANS UNION LLC; INNOVIS LLC; PARTIES WITH PREJUDICE
22   and WELLS FARGO HOME MORTGAGE,

23                  Defendants.
            Plaintiff Maria Vosika and Defendants Experian Information Solutions, Inc, Trans Union
24

25
     LLC, and Wells Fargo, N.A., incorrectly sued as Wells Fargo Home Mortgage, hereby stipulate

26   and agree that the above-entitled action shall be dismissed with prejudice in accordance with Fed.

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ALL REMAINING PARTIES
     WITH PREJUDICE - 1
           Case 2:18-cv-01202-JCM-CWH Document 39 Filed 01/03/19 Page 2 of 3



1    R. Civ. P. 41(a)(2) as to all remaining parties, with prejudice. Each party shall bear its own its
2
     own attorney’s fees and costs of suit.
3
            Dated January 3, 2019.
4

5     KNEPPER & CLARK LLC                              NAYLOR & BRASTER
6
      /s/ Matthew I. Knepper                           /s/ Andrew J. Sharples
7     Matthew I. Knepper, Esq.                         Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                             Nevada Bar No. 9982
8     Miles N. Clark, Esq.                             Andrew J. Sharples, Esq.
9     Nevada Bar No. 13848                             Nevada Bar No. 12866
      Email: matthew.knepper@knepperclark.com          Email: jbraster@nblawnv.com
10    Email: miles.clark@knepperclark.com              Email: asharples@nblawnv.com
11    HAINES & KRIEGER, LLC                            JONES DAY
      David H. Krieger, Esq.                           Katherine A. Neben, Esq.
12
      Nevada Bar No. 9086                              Nevada Bar No. 14590
13    dkrieger@hainesandkrieger.com                    Email: kneben@jonesday.com
14    Counsel for Plaintiff                            Counsel for Defendant
15                                                     Experian Information Solutions, Inc.
      LEWIS BRISBOIS BISGAARD & SMITH LLP              SNELL & WILMER LLP
16
      /s/ Jason G. Revzin                              /s/ Tanya N. Lewis
17
      Jason G. Revzin, Esq.                            Kelly H. Dove, Esq.
18    Nevada Bar No. 8629                              Nevada Bar No. 10569
      Email: jason.revzin@lewisbrisbois.com            Tanya N. Lewis, Esq.
19                                                     Nevada Bar No. 8855
      Counsel for Defendant                            Email: kdove@swlaw.com
20    Trans Union LLC                                  Email: tlewis@swlaw.com
21
                                                       Counsel for Defendant
22                                                     Wells Fargo Bank, N.A. (incorrectly sued as
                                                       Wells Fargo Home Mortgage)
23

24

25

26

27
     ///
28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ALL REMAINING PARTIES
     WITH PREJUDICE - 2
          Case 2:18-cv-01202-JCM-CWH Document 39 Filed 01/03/19 Page 3 of 3



1                                            Vosika v. Experian Information Solutions, Inc et al
                                                           Case No. 2:18-cv-01202-JCM-CWH
2

3
                                    ORDER GRANTING
4
            STIPULATION OF DISMISSAL OF ALL REMAINING DEFENDANTS
5

6
                                     WITH PREJUDICE

7

8          IT IS SO ORDERED.

9          _________________________________________
           UNITED STATES DISTRICT JUDGE
10

11         DATED this ____ 4,
                 January   day2019.
                               of _________ 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ALL REMAINING PARTIES
     WITH PREJUDICE - 3
